Case 2:19-cv-05218-FMO-MAA Document 4 Filed 06/14/19 Page 1 of 1 Page ID #:15




  Memorandum


  Subject:                                             Date:

  United States v. Approximately 205,850               June 14, 2019
  Plastic Bags,
  CV 2:19-05218


  To:                                                  From:

  KIRY K. GRAY                                         MICHAEL R. SEW HOY
  Clerk, United States District Court                  Assistant United States Attorney
  Central District of California                       Asset Forfeiture Section
                                                       Criminal Division

 For purposes of determining whether the above-referenced matter, being filed on June 14, 2019:

 (a)         should be assigned to the Honorable André Birotte Jr., it

             ☐ is

             ☒ is not

             a matter that was pending in the United States Attorney’s Office (USAO) on or before
             August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
             United States Attorney for the Central District of California.

 (b)         should be assigned to the Honorable Michael W. Fitzgerald, it

             ☐ is

             ☒ is not

             (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
             National Security Division on or before August 3, 2015; (2) a matter pending in the
             USAO’s National Security Section in the USAO’s Criminal Division on or before August
             3, 2015, or a matter in which the National Security Section was previously involved; or
             (3) a matter in which current First Assistant United States Attorney Patrick R. Fitzgerald
             is or has been personally involved or on which he has personally consulted while
             employed in the USAO.

                                                              /s/ Michael R. Sew Hoy
                                                          MICHAEL R. SEW HOY
                                                          Assistant United States Attorney
